DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 21, 2022, has been entered.  Claims 1-2, 4-7, 9-15, and 37-38 remain pending in this application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2, 4, 7, 9-10, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shamim (US 2018/0055359 A1) in view of Bly (US 2009/0076363 A1) and Merriam-Webster definition of the terms “encapsulant” and “encapsulating” as evidentiary support.
Regarding claim 1, Shamim discloses a wound monitoring and/or therapy apparatus (para [0005] teaches a wound dressing providing a wireless monitoring system) comprising: 
a wound dressing (dressing 10; para [0048]; Fig. 1 or system 510; para [0055]; Fig. 5) comprising a substantially stretchable substrate (bandage 511; para [0055]; Fig. 5, 6(a)- 7(h)) including a wound facing side and a non-wound facing side opposite the wound facing side (para [0048] describes commercially available bandage strips having a top side Fig. 1b and a bottom side located next to wound Fig. 1a-1b, 6a-6b, and 7a-7b), 
the wound facing side of the substrate (bandage 511; para [0055]; Fig. 5, 6(a)- 7(h)) supporting a plurality of electronic components and a plurality of electronic connections (circuit board; para [0017] and [0018]; Fig 7(c) and 7(d); or sensor electrode 12; para [0048]; Fig. 1 or sensor electrodes 524, 526; para [0058] teaches the sensors are located on the bottom of the bandage strip; Fig. 6(a)-6(c) and 7(a)-7(c);  or electrode connections 525, as an example of a connection; para [0060] teach folded bottom electrode connections 525; Fig. 7(a)-7(b)).
Shamim is silent regarding the claim limitations a conformal coating covering at least the plurality of electronic components and the plurality of electronic connections, the conformal coating 
In a similar art, Bly teaches a device including a breathable tape comprising a printed circuit board, sensors, connections and other electronic components, that adheres to the skin of a patient to measure the physiological signals of the patient.  Para [0022] teaches the device comprises a gel cover positioned over the breathable tape to inhibit the flow of gel through the breathable tape, and the electronic components and connections are located over the gel cover such that the gel cover is disposed between the breathable tape and the electronic components.  In some embodiments, the gel cover may comprise at least one of a polyurethane film or polyurethane non-woven backing and an acrylate pressure sensitive adhesive.  Gel is placed over the electrodes of the device next to the wound and the gel penetrates the substrate, or breathable tape, contacting the electronic components. The polyurethane film or cover is placed between the breathable tape and electronic components and connections to protect them from interacting with gel or fluid.  In addition, a wound typically includes blood and exudate that penetrate the substrate, such as gauze or a breathable tape, contacting the electronic components and connections.  The polyurethane film, or conformal coating, protects the electronic components and connections from fluids.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim to include a conformal coating covering at least the plurality of electronic components and the plurality of electronic connections as suggested by Bly such that the conformal coating (polyurethane film of Bly) is configured to prevent fluid from coming into contact with the plurality of electronic components and the plurality of electronic connections.
Shamim, as modified by Bly above, remains silent regarding the claim limitation the wound facing side of the substrate comprising a first region of substantially non-stretchable material that 
Bly teaches a device including a breathable tape comprising a printed circuit board, sensors, connections and other electronic components, that adheres to the skin of a patient to measure the physiological signals of the patient.  Para [0072] states “In many embodiments, an electronics housing 160 may be disposed under cover 162 to protect the electronic components, and in some embodiments electronics housing 160 may comprise an encapsulant over the electronic components and PCB.”. The Merriam-Webster dictionary defines the term “encapsulant” as a material used for encapsulating.  The Merriam-Webster dictionary defines the term “encapsulating” to enclosed in or as if in a capsule.  Consequently, all sides of the electronic components including the wound facing side comprise a first region of substantially non-stretchable material, such as the housing 160 of Bly.   Para [0072] teaches the housing 160 may be made of metal or plastic, a non-stretchable material. Para [0085] states “In many embodiments, the electronics layer may be encapsulated in electronics housing 160 which may comprise a waterproof material, for example silicone or epoxy. In many embodiments, the electrodes are connected to the PCB with a flex connection, for example trace 123A of flex printed circuit board 120, so as to provide strain relief between the electrodes 112A, 112B, 112C and 112D and the PCB.” The electronic components are protected from strain by being encapsulated in the substantially non-stretchable material, the housing 160 of Bly, forming the first region.  Alternatively, the first region including the non-stretchable material (housing 160) comprises a flex printed circuit board 120, as an example, to protect from strain between the electrodes.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that the wound facing side of the substrate comprising a first region of substantially non-stretchable material that encloses at least one electronic component from the 

Regarding claim 2, dependent from claim 1, Shamim discloses the claim limitation wherein the wound facing side of the substrate (bandage 511; para [0055]; Fig. 5, 6(a)- 7(h)) supporting the plurality of electronic components and the plurality of electronic connections (circuit board; para [0017]; Fig 7(c) and 7(d); or sensor electrode 22; para [0048]; Fig. 1 or sensor electrodes 524, 526; para [0058] teaches the sensors are located on the bottom of the bandage strip; Fig. 6(a)-6(c) and 7(a)-7(c);  or electrode connections 525; para [0060] teach folded bottom electrode connections 525; Fig. 7(a)-7(b)).
Shamim is silent regarding the claim limitation wherein the wound therapy apparatus comprises a second region of substantially non-stretchable material that supports at least one of the at least one electronic component or at least one electronic connection from the plurality of electronic connections.  
Bly teaches a device including a breathable tape comprising a printed circuit board, sensors, connections and other electronic components, that adheres to the skin of a patient to measure the physiological signals of the patient.  Para [0072] of Bly teaches an electronics housing or cover 162; Fig 1J1, placed over the electrical components of the device to protect them. In some embodiments, the electronics housing 160 may comprise an encapsulant over the electronic components and PCB. In some embodiments, cover 162 can be adhered to the patch 110 with an adhesive 164 on an underside of the cover.  In many embodiments, electronics housing 160 may comprise a water proof material, for example a sealant adhesive such as epoxy or silicone coated over the electronics components and/or PCB to protect them from moisture.  In some embodiments, electronics housing 160 may comprise metal and/or plastic.  Metal or plastic may be potted with a material such as epoxy or silicone.  Metal or 
In addition, Bly teaches in para [0022] the device comprises a gel cover positioned over [encapsulate] the breathable tape [substrate] to inhibit a flow of the gel through the breathable tape, and the printed circuit board is located over the gel cover such that the gel cover is disposed between the breathable tape and the printed circuit board.  In some embodiments, the gel cover may comprise at least one of a polyurethane film or polyurethane non-woven backing and an acrylate pressure sensitive adhesive.  Gel is placed over the electrodes of the device next to the wound and the polyurethane film or cover protects the printed circuit board and associated electrical components from interacting with the gel that penetrates the substrate or breathable tape.  In addition, a wound includes blood and exudate that penetrates the substrate, such as gauze or breathable tape, contacting the electrical components and connections.  The polyurethane film or non-woven backing protects the electronic components and connections from fluids.  An electronic component may be placed between a gel cover and an electronic house 160 to be protected from moisture and for support.
  The purpose of the electronic housing 160 is to protect electronic components from substances such as moisture.  Even though Bly does not specifically teach an non-stretchable material (electronic housing 160) on the wound side, non-stretchable material (electronic housing 160) may be used to protect one or more electronic components, if desired, that are located anywhere on a bandage including: 1) on side of the bandage located away from the wound, 2) in the center of the bandage; 3) or on the side of the bandage facing the wound from moisture.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that a second region of substantially non-stretchable material that supports 

Regarding claim 4, dependent from claim 1, Shamim is silent regarding the claim limitation wherein the substrate is formed from thermoplastic polyurethane and the conformal coating is formed from urethane.
 However, para [0022], last sentence, of Bly teaches the substrate, such as a knit polyester fabric backing, and the gel cover comprises a polyurethane film backing.   The polyurethane substrate and conformal coating are formed by either polyurethane or urethane.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that the substrate and the conformal coating comprise polyurethane as taught by Bly.

Regarding claim 7, dependent from claim 1, Shamim discloses the claim limitation wherein the wound facing side of the substrate comprises a region of adhesive material configured to position the at least one electronic component in the wound (para [0043] teaches an adhesive bandage including wireless electronics in contact with the wound; para [0058] and Figs. 6(a)-7(h) illustrate electronics on the bottom of the bandage facing the wound. The adhesive bandage is configured to position the at least one electronic component in the wound).  

Regarding claim 9, dependent from claim 1, Shamim discloses the claim limitation wherein the at least one electronic component comprises one or more of a sensor, a light emitter, a processor, or a 

Regarding claim 10, dependent from claim 1, Shamim discloses the claim limitation wherein plurality of electronic connections (electrode connections 525, as an example of a connection; para [0060] teach folded bottom electrode connections 525; Fig. 7(a)-7(b)) comprise a plurality of electrical traces (para [0070] teaches how electrical traces are made and para [0077] teaches the bottom sensor electrode comprises a trace.).  

Regarding claim 37, dependent from claim 1, Shamim is silent regarding the claim limitation wherein the conformal coating encapsulates the substrate.
Regarding claim 37, dependent from claim 1, Shamim, as modified by Bly, further teaches the conformal coating encapsulates the substrate (see Bly, para [0022], which teaches the device comprises a gel cover positioned over [encapsulate] the breathable tape [substrate] to inhibit a flow of the gel through the breathable tape, and the printed circuit board is located over the gel cover such that the gel cover is disposed between the breathable tape and the printed circuit board).Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that the conformal coating encapsulates the substrate as taught by Bly to protect electronic components from fluids.

Regarding claim 38, dependent from claim 1, Shamim is silent regarding the claim limitation wherein the first region of substantially non-stretchable material forms a shape substantially without gaps or overlapping portions.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that the first region of substantially non-stretchable material forms a shape without gaps or overlapping portions as taught by Bly to protect electrical components that are part of the wound dressing.

Claims 5-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shamim (US 2018/0055359 A1) in view of Bly (US 2009/0076363 A1), further in view of Skiba (US 2016/0058999 A1).
Regarding claim 5, dependent from claim 1, Shamim implies, but is silent regarding the claim limitation wherein the substrate (bandage 511; para [0055]; Fig. 5, 6(a) - 7(h)) includes a plurality of perforations configured to allow fluid to pass through the substrate when negative pressure is applied to the wound.  Para [0043] teaches Shamim uses commonly used adhesive bandage strips that including a porous gauze layer and a backing layer.  Using porous materials adjacent to wound to absorb wound fluids and exudate is well known in the art.
For example, Bly teaches a device including a breathable tape comprising a printed circuit board and sensors that adheres to the skin of a patient to measure the physiological signals of the patient.  Para [0013] teaches the breathable tape comprises a porous material to allow fluid (gel, blood, or exudate, as examples) to pass.   A porous material includes a plurality of perforation configured to allow fluid to pass through the substrate as claimed.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that the substrate includes a plurality of perforations configured to allow fluid to pass through the substrate when negative pressure is applied to the wound.

Regarding claim 6, dependent from claim 5, Shamim is silent regarding the claim limitation wherein the plurality of perforations are further configured to allow substantially unidirectional flow of fluid through the substrate to prevent fluid removed from the wound from flowing back toward the wound.  
Skiba teaches expandable wound dressings including electronics placed within bandage strips as illustrated in Fig. 3 and Fig. 8A-8E. These bandages are similar to the commonly used bandage strips of Shamim.  Bandages covering a wound were placed under negative pressure to enhance wound healing.  Para [0048] teaches as negative pressure is applied to the substrate, or bandage, the vacuum draws out fluid from the wound allowing the [unidirectional] flow of fluid from the wound through the substrate. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that perforations of the bandage are configured to allow substantially unidirectional flow of fluid through the substrate to prevent fluid removed from the wound from flowing back toward the wound as taught by Skiba to enhance wound healing.

Regarding claim 11, dependent from claim 1, Shamim is silent regarding the claim limitation further comprising a negative pressure source configured to be fluidically connected to the wound dressing.  
Skiba teaches expandable wound dressings including electronics placed within bandage strips as illustrated in Fig. 3 and Fig. 8A-8E. These bandages are similar to the commonly used bandage strips of Shamim.  Para [0048] teaches connecting these bandages to a negative pressure source in fluid communication with the wound to enhance wound healing.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that a negative pressure source is configured to be fluidically connected to wound dressing as taught by Skiba to enhance wound healing.

Regarding claim 12, dependent from claim 1, Shamim implies, but is silent, regarding the claim limitation wherein the wound dressing further comprises an absorbent layer positioned over the non-wound facing side of the substrate and a backing layer positioned over the absorbent layer.  Para [0043] teaches Shamim uses commonly used adhesive bandage strips that include a gauze layer that is porous 
For example, Skiba teaches expandable wound dressings including electronics placed within bandage strips as illustrated in Fig. 3 and Fig. 8A-8E. These bandages are similar to the commonly used bandage strips of Shamim.   Para [0058] states “A wound management system can comprise a wound dressing such as a bandage, for example a gauze bandage. The most common type of bandage is the gauze bandage, a simple woven strip of material (typically prepared from type 1 absorbent gauze), or a woven strip of material with a TELFA™ absorbent barrier to prevent adhering to wounds which can come in any number of widths and lengths.” Para [0098] and Fig. 4 teach the claim limitations the wound dressing (adhesive bandage illustrated in Fig. 4) further comprises an absorbent layer (absorbent wound dressing layer 22; para [0098]; Fig. 4) positioned over the non-wound facing side of the substrate (primary surface 2 of the wound dressing material or the back 20 of the printed dressing material) and a backing layer positioned over the absorbent layer (overlapping piece or anchor 18 of the elastic adhesive layer that can be used to secure the wound management system over the wound.).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that the wound dressing further comprises an absorbent layer positioned over the non-wound facing side of the substrate and a backing layer positioned over the absorbent layer as taught by Skiba to create a wound management system.

Regarding claim 13, dependent from claim 12, Shamim implies, but is silent, regarding the claim limitation wherein the substrate (bandage 511; para [0055]; Fig. 5, 6(a) - 7(h)) is sealed to the backing layer.  Para [0043] teaches Shamim uses commonly used adhesive bandage strips known to include a gauze layer attached to a backing layer.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that the substrate is sealed to the backing layer.

Regarding claim 14, dependent from claim 12, Shamim is silent regarding the claim limitation further comprising a port on the backing layer, the port configured to fluidically connect the wound dressing to a negative pressure source.  
Skiba teaches expandable wound dressings including electronics placed within bandage strips as illustrated in Fig. 3 and Fig. 8A-8E. These bandages are similar to the commonly used bandage strips of Shamim.  Para [0048] teaches describes the use of negative-pressure wound therapy (NPWT) involves the controlled application of sub-atmospheric pressure to the wound environment using a sealed wound dressing connected to a vacuum pump.  A drainage tube is connected to the dressing through an 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that a port is on the backing layer and is configured to fluidically connect the wound dressing to a negative pressure source by a drainage tube as taught by Skiba to remove excess fluid from the wound bed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shamim (US 2018/0055359 A1) in view of Bly (US 2009/0076363 A1), further in view of Petersen (US 2006/0271004 A1).
Regarding claim 15, dependent from claim 1, Shamim is silent wherein the adhesive material is thermally curable.  However, thermally curable adhesives have been uses on disposable absorbent articles including wound dressings long before applicant’s invention.  
For example, in a similar art, Peterson, in para [0008], describes methods of preparing closure components suitable for use in disposable absorbent articles defined in para [0027] and [0028] to include diapers, adult incontinence products, training pants, feminine napkins, wound dressings, and the like.  Para [0051] states “The adhesive of adhesive type fastening means 3 may be selected from a group of adhesives comprising hot-melt adhesives, UV-or thermally curable adhesives or pressure-sensitive adhesives.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify .

Response to Arguments
Applicant's arguments filed January 21, 2022, (REPLY) have been fully considered.  The argument regarding the drawings made during the Interview on January 18, 2021, and on page 6 of the REPLY is found persuasive and applicant has overcome all drawing objections previously set forth in the Non-final Office Action dated September 21, 2021(NFOA).  Unfortunately, the remaining arguments are not persuasive. 
Applicant asserts on the top of page 7, of the REPLY, that Shamim fails to disclose a conformal coating.  As stated on page 5 of the Non-final Office Action dated September 21, 2021, (NFOA) Shamim, modified by Bly, includes a polyurethane film, a conformal coating. Further discussed above.  
Applicant asserts of the top of page 7, of the REPLY, that Shamim fails to disclose a first region of non-stretchable material.  As stated on page 5 of the NFOA, Shamim, modified by Bly includes a housing 160, a first region of non-stretchable material.  Further discussed above.  Applicant asserts that the Bly does not teach the non-stretchable material on the wound facing side.  As stated on page 6, of the NFOA, the housing 160 protects the electronic components, for example from gel placed over the electrodes on the wound facing side.  As stated above, housing 160 encapsulates the electronic components forming the first region and is on all sides of the electronic components including the wound facing side. 
Applicant amended claim 1 to include the claim limitation “wherein the first region is protected from strain applied to the substrate” and asserts that Bly does not teach this claim limitation. As stated above, the electronic components are protected from strain by being encapsulated in the substantially non-stretchable material, the housing 160 of Bly, forming the first region.  Alternatively, Bly teaches the 
Applicant asserts the dependent claims are patentable by virtue of their dependency on claim 1, the only independent claim.  Consequently, the dependent claim rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781        

/PHILIP R WIEST/Primary Examiner, Art Unit 3781